FILED: QUEENS COUNTY CLERK 09/09/2016 01:38 PM                              INDEX NO. 710813/2016
        CaseNO.
NYSCEF DOC.   1:21-cv-00804-ENV-RLM
                 1                  Document 1-1 Filed 02/12/21 Page RECEIVED
                                                                     1 of 19 PageID #: 11
                                                                               NYSCEF: 09/09/2016




                                             1 of 19
Case 1:21-cv-00804-ENV-RLM Document 1-1 Filed 02/12/21 Page 2 of 19 PageID #: 12




                                    2 of 19
Case 1:21-cv-00804-ENV-RLM Document 1-1 Filed 02/12/21 Page 3 of 19 PageID #: 13




                                    3 of 19
Case 1:21-cv-00804-ENV-RLM Document 1-1 Filed 02/12/21 Page 4 of 19 PageID #: 14




                                    4 of 19
Case 1:21-cv-00804-ENV-RLM Document 1-1 Filed 02/12/21 Page 5 of 19 PageID #: 15




                                    5 of 19
Case 1:21-cv-00804-ENV-RLM Document 1-1 Filed 02/12/21 Page 6 of 19 PageID #: 16




                                    6 of 19
Case 1:21-cv-00804-ENV-RLM Document 1-1 Filed 02/12/21 Page 7 of 19 PageID #: 17




                                    7 of 19
Case 1:21-cv-00804-ENV-RLM Document 1-1 Filed 02/12/21 Page 8 of 19 PageID #: 18




                                    8 of 19
Case 1:21-cv-00804-ENV-RLM Document 1-1 Filed 02/12/21 Page 9 of 19 PageID #: 19




                                    9 of 19
Case 1:21-cv-00804-ENV-RLM Document 1-1 Filed 02/12/21 Page 10 of 19 PageID #: 20




                                    10 of 19
Case 1:21-cv-00804-ENV-RLM Document 1-1 Filed 02/12/21 Page 11 of 19 PageID #: 21




                                    11 of 19
Case 1:21-cv-00804-ENV-RLM Document 1-1 Filed 02/12/21 Page 12 of 19 PageID #: 22




                                    12 of 19
Case 1:21-cv-00804-ENV-RLM Document 1-1 Filed 02/12/21 Page 13 of 19 PageID #: 23




                                    13 of 19
Case 1:21-cv-00804-ENV-RLM Document 1-1 Filed 02/12/21 Page 14 of 19 PageID #: 24




                                    14 of 19
Case 1:21-cv-00804-ENV-RLM Document 1-1 Filed 02/12/21 Page 15 of 19 PageID #: 25




                                    15 of 19
Case 1:21-cv-00804-ENV-RLM Document 1-1 Filed 02/12/21 Page 16 of 19 PageID #: 26




                                    16 of 19
Case 1:21-cv-00804-ENV-RLM Document 1-1 Filed 02/12/21 Page 17 of 19 PageID #: 27




                                    17 of 19
Case 1:21-cv-00804-ENV-RLM Document 1-1 Filed 02/12/21 Page 18 of 19 PageID #: 28




                                    18 of 19
Case 1:21-cv-00804-ENV-RLM Document 1-1 Filed 02/12/21 Page 19 of 19 PageID #: 29




                                    19 of 19
